
	
		I
		112th CONGRESS
		1st Session
		H. R. 3540
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2011
			Mr. Carter (for
			 himself, Mr. Smith of Texas, and
			 Mr. Courtney) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the tax benefits for child care assistance for military
		  families.
	
	
		1.Short titleThis Act may be cited as the
			 Military Families Child Care Assistance Act of
			 2011.
		2.Increase in tax
			 benefits for child care assistance for military families
			(a)Dependent care
			 tax creditSubsection (e) of
			 section 21 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(11)Increase in
				limitation for military familiesIn the case of an individual who has served
				on active duty (other than active duty for training) in the Armed Forces of the
				United States for a period of 120 days or more beginning after September 11,
				2001, paragraphs (1) and (2) of subsection (c) shall be applied by substituting
				$5,000 and $10,000 for $3,000 and
				$6,000,
				respectively.
					.
			(b)Employer-Provided
			 dependent care assistance programsParagraph (2) of section 129(a) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(D)Increase in
				limitation for military familiesIn the case of an individual who has served
				on active duty (other than active duty for training) in the Armed Forces of the
				United States for a period of 120 days or more beginning after September 11,
				2001, subparagraph (A) shall be applied by substituting $10,000
				and $5,000 for $5,000 and $2,500,
				respectively.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2011.
			
